Opinion by
Mr. Justice Green,
The payment of the mortgage debt, together with interest thereon and cost of satisfaction, made by the plaintiff to Sarah Simon, the defendant’s coexeeutor, was a perfectly legitimate and efficacious payment. It extinguished the debt and entitled the plaintiff to an entry of satisfaction under the act of 1715, and to the penalties prescribed by that act if such satisfaction was wrongfully refused.
It was not necessary that the payment should be made to *589the defendant because he was made one of the executors. A payment to his coexecutor alone was legally efficacious to discharge the debt, with or without his consent. Fesmire v. Shannon, 143 Pa. 201. When the payment was made it was his duty to produce the bond and mortgage, to deliver them to the mortgagor, and to join in an entry of satisfaction on the record. He not only did not do either of these acts, but he positively refused to do either of them after formal notice was served upon him that in the event of his refusal he would be held responsible for damages to the full amount of the mortgage, which is the penalty prescribed by the act of 1715. All the facts which were necessary to bring the case within the act of 1715 were fully established on the trial and were uncontradicted. The learned judge of the court below was entirely right when he said to the jury, “ I charge you as matter of law that it was the duty of this defendant to satisfy that mortgage. It was fully paid, debt, interest and charges, and it was his duty to satisfy it. Hence the plaintiff is entitled to .recover a verdict.” The answers to the points were also strictly correct. The flimsy pretext of the defendant that he had an honest apprehension that his mother woúld misapply the money would have been no defence if it were true, because the payment of the debt to his coexecutor discharged it so far as the mortgagor was concerned, and it had the same legal effect as if it had been paid to him or to both executors jointly. But it was not true. According to his own testimony he was indebted to his mother then, and she had never received any of the money of the estate and had therefore never misapplied any of it. Nor had he the slightest reason to suppose she would. The whole testimony in the case proves that the defendant’s refusal to surrender the bond and mortgage and to enter satisfaction was wanton, malicious, obstinate and entirely unreasonable and unjustifiable in any point of view. It was for the punishment of just such conduct as this that the penalties of the act of 1715 were imposed, and it would be difficult to conceive of a case in which they could be more deservedly imposed than in this one. The case was correctly tried in all respects by the learned court below.
Judgment affirmed.